         Case 7:19-cr-00497-NSR Document 226 Filed 04/19/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
P                                                      Southern District of New York
                                                       United States District Courthouse
                                                       300 Quarropas Street
                                                       White Plains, New York 10601


                                                       April 19, 2021

BY ECF

The Honorable Nelson S. Román
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Helbrans et al., 19 Cr. 497 (NSR)

Dear Judge Román:

        The Government writes to alert the Court that, earlier today, a Grand Jury issued a
superseding indictment, S2 19 Cr. 497, bringing additional charges in the above-captioned case.
Specifically, the Grand Jury added (1) one count of conspiracy to transport a minor with intent to
engage in criminal sexual activity, in violation of 18 U.S.C. §§ 2423(a), (e), against defendants
Nachman Helbrans, Mayer Rosner, Yakov Weingarten, Shmiel Weingarten, and Yoil Weingarten;
and (2) one count of conspiracy to travel with intent to engage in illicit sexual conduct, in violation
of 18 U.S.C. §§ 2423(b), (e), against the same five defendants. As Your Honor knows, Yakov
Weingarten, Shmiel Weingarten, and Yoil Weingarten have not yet appeared in this case. The
other charges against the defendants remain substantially the same.
        Case 7:19-cr-00497-NSR Document 226 Filed 04/19/21 Page 2 of 2
                                                                                    Page 2 of 2


        The Government defers to the Court as to whether to schedule a separate arraignment on
these charges, or to arraign the defendants at the next scheduled conference.

                                           Respectfully submitted,


                                           AUDREY STRAUSS
                                           United States Attorney


                                    By:    /s/
                                           Samuel Adelsberg
                                           Jamie Bagliebter
                                           Jim Ligtenberg
                                           Assistant United States Attorneys
                                           (212) 637-2494 / 2236 / (914) 993-1953

cc:    Defense Counsel and Standby Counsel (by ECF)
